DECREE
For the purpose of giving effect to the opinion of this Court announced on June 14, 1976, 426 U. S. 465:
It Is Ordered, Adjudged and Decreed As Follows:
1. That the extension of the boundary southerly from the point where the line forming the boundary between Texas and Louisiana southerly from the Arkansas boundary, intersects the geographical middle of the Sabine River (Latitude 31°59' 56.225" North, Longitude 94°02/33.105" West, said point being taken from the United States Geological Survey Quadrangle Center, Tex.-La. 1958 Edition) to the mid-point between the gulfward extension of the Sabine Pass jetties Latitude 29°38'37.329" North, Longitude 93°49/30.940" West hereby is established.
Said boundary commences at Latitude 31°59/56.225" North and Longitude 94°02/33.105" West, thence proceeding in a southerly direction along the Sabine River using the federal line as shown for the boundary on the United States Geological Survey Quadrangle Center, Tex.-La., 1958 Edition (photo-revised 1969) and signed by Hatley N. Harrison, Jr., for Louisiana on February 20, 1974, and by H. H. Forbes, Jr., for Texas on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-1.
Thence, on the United States Geological Survey Quadrangle Logansport, La.-Tex. Edition of 1956 (photorevised 1969) and signed by Hatley N. Harrison, Jr., for Louisiana on February 20, 1974, and Herman H. Forbes, Jr. for Texas on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-2, using the federal line as shown along the *162Sabine River as the boundary except for the alignments shown in red. These red alignments denote where the boundary follows old oxbows that formerly were the Sabine River and are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

31°54/36// 93°55'51"
31053'45" 93055'54"
31 °53'34" 93°54'02"
31°50'20" 93°52/38"
31°49,22// 93o52'09"
31°47'27" 93°50'05"
31°47'04" 93°50/05'/
31046'16" 93°49'30"
Thence, on the United States Geological Survey Quadrangle Patroon, Tex.-La., Edition of 1956 (photorevised 1969) and signed by Hatley N. Harrison, Jr., for Louisiana on February 20, 1974, and by Herman H. Forbes, Jr. for Texas on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-3, using the federal line as shown along the Sabine River as the boundary except for the former alignments shown in red. These are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

31o42'06" 93°48'60,/
31°41T2" 93°48'37"
31°36'52" 93°49'33"

31°31'44" 93°45'19"

Thence, on the United States Geological Survey Quadrangle Zwolle, La.-Tex., Edition of 1957 (photorevised 1969) and signed by Hatley N. Harrison, Jr., for Louisiana on February 20, 1974, and by Herman H. Forbes, Jr., for Texas on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-4, using the federal line as shown along the Sabine River as the boundary except for the former alignment shown in red. It is located in the vicinity of Latitude 31°31,50// North and Longitude 93°45'00" West.
Thence, on the United States Geological Survey Quadrangle *163Negreet, La.-Tex., Edition of 1954 (photorevised 1969) and signed by Hatley N. Harrison, Jr. for Louisiana, on February 20, 1974 and by Herman H. Forbes, Jr. for Texas on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-5, using the federal line as shown along the Sabine River as the boundary.
Thence, on the United States Geological Survey Quadrangle Weirgate, Tex.-La., Edition of 1954 (photorevised 1969) and signed by Hatley N. Harrison, Jr. for Louisiana on March 29, 1974, and by Herman H. Forbes, Jr. for Texas on April 5, 1974, which is in evidence in this case as Texas Exhibit AAA-6, using the federal line as shown along the Sabine River as the boundary except for the former alignments shown in red. These are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

31°11T2" 93°33'10"
31°04'16// 93°32/03"
31°00T4" 93°34/10//
Thence, on the United States Geological Survey Quadrangle Merryville, Tex.-La., Edition of 1959 signed by Hatley N. Harrison, Jr. for Louisiana on February 20, 1974, and by Herman H. Forbes, Jr. for Texas, on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-7, using the federal line as shown along the Sabine River as the boundary except for the former alignments shown in red. These are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

30°50'39" 93°33'37//
30°45T8" 93°36'23"
Thence, on the United States Geological Survey Quadrangle Bon Weir, La.-Tex., Edition of 1959 signed by Hatley N. Harrison, Jr. for Louisiana on February 20, 1974, and by Herman H. Forbes, Jr. for Texas, on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-8, using the federal line as shown along the Sabine River as the boundary *164except for the former alignments shown in red. These are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

30°43'27" 93°36'47"
30°38T4" 93°40'40"
30°34'49" 93°42'42"
30°34'40" 93°43'13"
30°30'38" 93°42'28"
Thence, on the United States Geological Survey Quadrangle Starks, La.-Tex. Edition of 1959 (photorevised 1967) and the United States Geological Survey Quadrangle Bessmay, Tex.La., Edition of 1955, each signed by Hatley N. Harrison, Jr., for Louisiana on February 20, 1974, and by Herman H. Forbes, Jr., for Texas on February 20, 1974, which are in evidence in this case as Texas Exhibits AAA-9 and AAA-10, using the federal line as shown along the Sabine River as the boundary except for the former alignments shown in red. These are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

30°23'40" 93°44'36"
30°19T7" 93°45'21"
30°18'40" 93°44'37"
30°16'58" 93°42'12"
30°15'25" 93°42'08"
Thence, on the United States Geological Survey Quadrangle Orange, La.-Tex., Edition of 1960 signed by Hatley N. Harrison, Jr., for Louisiana, on March 29, 1974, and by Herman H. Forbes, Jr., for Texas, on May 20, 1974, which is in evidence in this case as Texas Exhibit AAA-11, using the federal line as shown along the Sabine River as the boundary except for the former alignments shown in red. These are located in the vicinity of:

LATITUDE NORTH LONGITUDE WEST

30°12T1" 93°42'46"
30° 11/38" 93°42'33"
30°06'04" 93°42'37"
30°05/09" 93°43'49"
*165Thence, on the United States Geological Survey Quadrangle, Orangefield, Tex.-La., Edition of 1957 signed by Hatley N. Harrison, Jr., for Louisiana, on February 20, 1974, and by Herman H. Forbes, Jr., for Texas, on February 20, 1974, which is in evidence in this case as Texas Exhibit AAA-12, using the federal line shown along the Sabine River as the boundary to a point on the geographic middle of the Sabine River whose position is Latitude 30°00'00.000" North and Longitude 93°46'07.952" West.
And thence, as shown on Exhibit 13, which is in evidence herein, the boundary from the point last mentioned through Middle Pass at the mouth of the Sabine River and through Sabine Lake and Pass to the seaward end of the jetties is defined by straight lines between points in either Louisiana (Lambert) Coordinate System, South Zone, or Texas (Lambert) Coordinate System, South Central Zone, whose geographic positions are as follows:

Latitude North Longitude West Location

COMMENCE AT 30°00/00.000" 93°46/07.952" River
THROUGH 29°59'51.826" 93°46'09.068" Head of Pass
THROUGH 29°59'47.316" 93°46T3.110" River
THROUGH 29°59/43.790" 93° 46'18.996" River
THROUGH 29°59'42.357" 93°46/24.193" River
THROUGH 29°59'41.976" 93°46/31.407" River
THROUGH 29°59'41.857'< 93°46/36.751" River
THROUGH 29°59'41.098" 93°46'41.339" River
THROUGH 29°59'36.127" 93°46/53.104" River
THROUGH 29°59/34.754" 93°46/57.677" Head of Pass
THROUGH 29°59/13.842" 93°47'27.465" Middle Pass
THROUGH 29°59/00.673// 93°47/36.676" Middle Pass
THROUGH 29°58'50.683" 93°47'43.561" Middle Pass
THROUGH 29°58'43.739" 93°47'48.469" Upper Sabine Lake
THROUGH 29°58'37.530" 93°47'54.478" Upper Sabine Lake
THROUGH 29°58'30.922" 93°48/09.976" Upper Sabine Lake
THROUGH 29°58/03.916,/ 93°48/20.679" Upper Sabine Lake
THROUGH 29°56'49.422" 93°48/31.283" Upper Sabine Lake
THROUGH 29°56/23.803,/ 93°48/37.697" Upper Sabine Lake
THROUGH 29° 56'19.089" 93°48/43.491" Upper Sabine Lake
THROUGH 29°56T1.739" 93°48/47.345" Upper Sabine Lake

*166
Latitude North Longitude West Location

THROUGH 29055'57.322" 93°48/50.454" Upper Sabine Lake
THROUGH 29°55'03.827" 93°49/04.810" Upper Sabine Lake
THROUGH 29°54'36.973" 93°49/16.302" Upper Sabine Lake
THROUGH 29°54'04.585" 93°49/37.656" Upper Sabine Lake
THROUGH 29°53'32.579" 93°50'03.845" Upper Sabine Lake
THROUGH 29°52'56.560" 93°50'21.747" Upper Sabine Lake
THROUGH 29°52/39.770,/ 93°50'35.039" Upper Sabine Lake
THROUGH 29°52'25.145" 93°51/09.699" Middle of Sabine Lake
THROUGH 29o5U50.473" 93°52'07.103" Lower Sabine Lake
THROUGH 29°51'32.542" 93°52'28.004" Lower Sabine Lake
THROUGH 29°51'15.878" 93°52'57.568" Lower Sabine Lake
THROUGH 29°51/05500" 93°53'19.673" Lower Sabine Lake
THROUGH 29°50'54.303" 93°53,35.182" Lower Sabine Lake
THROUGH 29°50'18.169" 93°54/20.311" Lower Sabine Lake
THROUGH 29°49'49.772" 93°54'49.448" Lower Sabine Lake
THROUGH 29°49/44.849" 93°54/58.065" Lower Sabine Lake
THROUGH 29°49'37.618" 93°55/05.771" Lower Sabine Lake
THROUGH 29°49'20.303" 93°55,20.142" Lower Sabine Lake
THROUGH 29°48'42.959" 93°55'35.809" Lower Sabine Lake
THROUGH 29°48'18.451" 93°55/40.759" Lower Sabine Lake
THROUGH 29°47'36.545" 93°55'39.194" Lower Sabine Lake
THROUGH 29°47/15.758// 93°55'30.254" Lower Sabine Lake
THROUGH 29°47/05.436" 93°55/18.919" Lower Sabine Lake
THROUGH 29°46'58.740" 93°55/01.889" Lower Sabine Lake
THROUGH 29°46'48.210" 93°54/46.996" Lower Sabine Lake
THROUGH 29°46'36.049" 93°54/25.832" Lower Sabine Lake
THROUGH 29°46'28.073" 93°54/13.425" Lower Sabine Lake
THROUGH 29°46'18.585" 93°53'57591" Lower Sabine Lake
THROUGH 29°46'06.942" 93°53'45.018" Sabine Pass
THROUGH 29°45,54.345// 93°53'30.849" Sabine Pass
THROUGH 29°45'49.978" 93°53'28.808" Sabine Pass
THROUGH 29°45'38.577" 93°53,26.928" Sabine Pass
THROUGH 29°45,18.638" 93053'33.851" Sabine Pass
THROUGH 29°45/05.648// 93°53/32.213" Sabine Pass
THROUGH 29°44/54.133" 93°53'31.124" Sabine Pass
THROUGH 29°44'43.478" 93°53'28.071" Sabine Pass
THROUGH 29°44/35.209" 93°53'18.953" Sabine Pass
THROUGH 29 °44'31.543" 93°53'11.427" Sabine Pass
THROUGH 29°44/27.961" 93°53'02.088" Sabine Pass
THROUGH 29°44/22.581" 93°52/40.847" Sabine Pass

*167
Latitude North Longitude West Location

THROUGH 29°44T1.018" 93°52'03.826" Sabine Pass
THROUGH 29°44/04.304// 93051'54.092" Sabine Pass
THROUGH 29°43/54.534// 93°51'48.229" Sabine Pass
THROUGH 29°43'37.354" 93°51'40.499" Sabine Pass
THROUGH 29°43'32.000" 93°51'35.690" Sabine Pass
THROUGH 29°43,16.198// 93°51,23.209,/ Sabine Pass
THROUGH 29°43/07.451// 93°51/24.917" Sabine Pass
THROUGH 29°42'58.535" 93°51'25.146" Sabine Pass
THROUGH 29°42'52.596" 93°51/22.444// Sabine Pass
THROUGH 29°42/37.071// 93°51'08.441" Sabine Pass
THROUGH 29°42/25.303" 93°51'02.416" Sabine Pass
THROUGH 29°42'17.991" 93°50'56.448" Sabine Pass
THROUGH 29°42/11.305" 93° 50'52.934" Sabine Pass
THROUGH 29°43/57.311" 93°50'47.841" Head of Jetties
THROUGH 29°41'15.323" 93°50,11.722" Jetties
TO 29°38'37.329" 93°49'30.940" End of Jetties
2. That the offshore lateral boundary between the States of Texas and Louisiana seaward from the point Latitude 29° 38' 37.329" North, Longitude 93°49'30.940" West (end of jetties) is a line running South-Southeasterly from said point on a constant bearing of South 13°44'45.8" east true to the seaward limit of Louisiana’s Submerged Lands Act grant. Texas’ historic boundary then continues offshore on the same bearing to the point Latitude 29°32'06.784" North, Longitude 93°47' 41.699" West. This offshore lateral boundary and the Texas historical boundary are shown upon Exhibit 14 which is in evidence in this case.
3. That the United States holds no title to or interest in any island in the west half of the Sabine River by virtue of that island’s continuous existence since 1848, when the western half of that River was part of the territory of the United States, but not part of Texas. Louisiana does not hold title to or interest in any island in the west half of the Sabine River. The United States and Texas do not hold title to or interest in any island in the east half of the Sabine River.
4. That Exhibits 1-14, in evidence herein and above mentioned, be certified by the Special Master as delineating the *168boundary between the State of Texas and the State of Louisiana, from Latitude 32° North, as defined herein, to the seaward limits of Louisiana’s Submerged Land Act grant, and the seaward limits of Texas’ historical boundary, as defined herein, and that the State of Louisiana be directed to deposit a copy of these maps, so certified by the Special Master, along with a certified copy of this decree, with the Register of -the State Land Office for the State of Louisiana, and that the State of Texas be directed to deposit a set of these maps, so certified by the Special Master, along with a certified copy of this decree, with the Commissioner of the General Land Office of the State of Texas.
5. That the costs be taxed to the parties in accordance with their contribution to the fund established by the Special Master, and that no costs be taxed for the services of the Special Master.
6. That any unexpended funds contributed by the parties to the Special Master for necessary expenses be returned to the parties.
7. That upon such return of funds the Honorable Robert Van Pelt, the Special Master appointed in this cause, will have completed his duties, and is thereupon discharged.